Citation Nr: 0628631	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  95-41 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
degenerative and osteoarthritic changes of the cervical 
spine.

2.  Entitlement to a rating in excess of 10 percent for 
hiatal hernia with gastroesophageal reflux disease, 
diverticulosis, and diverticulitis.

3.  Entitlement to a compensable rating for ocular 
hypertension.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1961 to July 1968 and from January 1982 to November 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March 1995 
(granting service connection for degenerative joint disease 
of the cervical spine as 10 percent disabling and hiatal 
hernia as 0 percent disabling), September 1998 (granting 
service connection for diverticulosis and diverticulitis, but 
combining it with the previously service-connected hiatal 
hernia with gastroesophageal reflux disease as a single 
disease entity), September 2000 (granting increased ratings 
to 30 percent for degenerative joint disease of the cervical 
spine and to 10 percent for hiatal hernia with 
gastroesophageal reflux disease), and September 2002 
(granting service connection for ocular hypertension) by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in April 1998 and June 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates that the veteran's 
service-connected degenerative and osteoarthritic changes of 
the cervical spine are manifested by no more than severe 
limitation of motion, including as a result of pain and 
dysfunction, without evidence of favorable ankylosis of the 
entire cervical spine.

3.  The veteran's service-connected hiatal hernia with 
gastroesophageal reflux disease, diverticulosis, and 
diverticulitis is manifested by dysphagia to solids, without 
evidence of constant acid reflux with, regurgitation, 
midepigastric pain, pyrosis, substernal, arm or shoulder 
pain, or symptoms productive of a considerable or severe 
impairment of health.

4.  The evidence of record demonstrates the veteran's 
service-connected ocular hypertension is presently manifested 
by an active disorder requiring continuous medical therapy, 
without impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent rating 
for degenerative and osteoarthritic changes of the cervical 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic 
Codes 5003, 5290, 5293 (before and after September 23, 2002) 
and 5237, 5243 (after September 26, 2003).

2.  A rating in excess of 10 percent for hiatal hernia with 
gastroesophageal reflux disease, diverticulosis, and 
diverticulitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.114, Diagnostic Code 
7346 (2005).

3.  A 10 percent rating, but no higher, for ocular 
hypertension is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.84a, Diagnostic Code 6013 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in July 2003 and November 
2004.  Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decision in this case, 
any failure of VA to notify the veteran of the duty to notify 
and duty to assist in claim involving a disability rating and 
an effective date for the award of benefits is harmless 
error.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant. 

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

Cervical Spine Disorder
Factual Background

Service medical records dated in May 1983 show the veteran 
complained of neck pain after a motor vehicle accident.  The 
diagnosis was thoracic paraspinous muscular strain.  X-ray 
examination in July 1988 revealed straightening of the 
cervical curvature, probably due to muscular spasm.  There 
was a small anterior osteophytic lipping at C4 and C5.  In 
March 1993m, chronic cervicothoracic strain was diagnosed.  A 
diagnosis of left cervical spine spasm was provided in April 
1993.  The veteran's September 1993 retirement examination 
noted a history of recurrent neck strain.  No musculoskeletal 
abnormalities to the spine were noted.

VA examination in December 1994 noted pain on motion of the 
cervical spine.  X-rays revealed degenerative joint disease 
at C5-6.  On VA examination in December 1998, the veteran 
complained of gradually deteriorating range of neck motion 
with as many as two flare-ups per month.  He reported 
radiating pain to the right upper shoulder area with no 
neurological symptoms.  Examination revealed forward flexion 
to 20 degrees and extension only to the neutral position.  
Rotation was to 20 degrees, left, and to 15 degrees, right.  
There were no muscle spasms to palpation of the upper back.  
X-rays revealed degenerative joint disease and disc disease 
involving multiple levels and reversal of normal cervical 
lordosis, especially at C5 and C6 with narrowing of the 
neural foramen between C5-C6 and C4-C5.  The diagnosis was 
significant limited range of motion due to cervical 
arthritis.  It was estimated that with flare-ups his range of 
motion would be near non-existent.  A February 1999 addendum 
noted progressive deterioration of the cervical spine since 
1998.

VA reports dated in August 1999 show magnetic resonance 
imaging (MRI) of the cervical spine revealed disk bulge and 
posterior vertebral body osteophytes at the C5-6 level 
producing effacement of the ventral thecal sac.  There was 
evidence of mild encroachment upon the neural foramina 
bilaterally at C5-6, secondary to hypertrophic degenerative 
changes of the uncovertebral joints.  There was also mild to 
moderate encroachment upon the right C3-4 neural foramen, 
secondary to hypertrophic degenerative change to the facet 
joint.  

VA examination in September 1999 noted MRI findings were 
indicative of cervical spine alignment within normal limits.  
The diagnoses included degenerative changes of the cervical 
spine and osteoarthritic changes of the cervical spine with 
no evidence of spinal cord compression.  

On VA examination in March 2004 the veteran complained of 
aching right-sided neck pain upon more than normal movement 
of the neck.  He reported he experienced an uneasy sensation 
or pain when he moved his neck after working or sitting for a 
few hours, but denied any radiating pain.  He stated the pain 
was relieved by massage of the muscles in the neck area.  He 
also stated he was very cautious because of neck and back 
pain, but did not have any problems with his activities of 
daily living.  The examiner noted there was no evidence of 
obvious neck deformity, swelling, redness, or tenderness on 
palpation.  Range of motion studies revealed flexion to 55 
degrees, backward extension to 45 degrees, lateral flexion to 
35 degrees, and rotation to 50 degrees.  There was no 
restriction or pain on motion.  It was noted that obesity 
should be considered as a factor in the less than full range 
of motion.  Passive motion was the same without any 
tenderness or pain.  On neurological examination sensations 
to light touch and pinprick were normal.  There was no 
evidence of muscle atrophy and tone and strength were within 
normal limits.  The diagnoses included degenerative joint 
disease of the cervical spine with degenerative changes at 
C3-C4.  

Analysis

The Rating Schedule provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2005).  

The Board notes that while this appeal was pending the rating 
criteria for intervertebral disc disease, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, were revised effective September 23, 
2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("new spinal 
regulations").  The Board will hereafter designate the 
regulations in effect prior to the respective amendments as 
the "old disc regulations" and the "old spinal 
regulations."  

The timing of this change requires the Board to first 
consider the claim under the appropriate old regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

5287
Spine, ankylosis of, cervical:

Unfavorab
le
40

Favorable
30
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003).

5290
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to September 
26, 2003).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Effective September 26, 2003, the rating criteria for the 
spine were revised:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003)

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

As a preliminary matter, the Board notes that the veteran is 
presently rated under Diagnostic Codes 5003-5290 
(degenerative arthritis with cervical spine limitation of 
motion) and that Diagnostic Code 5290 was removed by the 
September 26, 2003, VA regulatory changes.  The Board finds 
that effective September 26, 2003, the veteran's service-
connected cervical spine disorder is most appropriately 
evaluated under the revised Diagnostic Code 5237 (lumbosacral 
or cervical strain) under the new spinal regulations.  In 
addition, the record shows there is no objective evidence 
indicating any neurological symptoms due to the service-
connected cervical spine disability and no diagnosis of 
intervertebral disc syndrome has been provided.  VA 
examinations in December 1998 and March 2004 found there were 
no neurologic deficits related to the cervical spine.  
Therefore, the Board finds consideration of higher or 
alternative ratings under either the old or new disc 
regulations or separate ratings for a neurologic abnormality 
is not warranted.

Based upon the evidence of record, the Board finds the 
veteran's service-connected degenerative and osteoarthritic 
changes of the cervical spine are manifested by no more than 
severe limitation of motion, including as a result of pain 
and dysfunction, which is the maximum (30 percent) schedular 
rating under the old spinal regulations for limitation of 
cervical spine motion, Diagnostic Code 5290.  There is no 
evidence of unfavorable ankylosis of the cervical spine as 
required for a higher schedular rating under Diagnostic Code 
5287 of the old spinal regulations or Diagnostic Code 5237 of 
the new spinal regulations.  Therefore, entitlement to a 
schedular rating in excess of 30 percent is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Gastroesophageal Reflux Disease
Factual Background

Service medical records dated in October 1987 show an upper 
gastrointestinal series revealed a small sliding scale hiatus 
hernia with gastroesophageal reflux.  The veteran's September 
1993 retirement examination noted a history of hiatal hernia.  

VA examination in December 1994 noted diagnoses of sliding 
hiatus hernia with gastroesophageal reflux and diverticulosis 
of the colon.  On VA examination in June 1998 the veteran 
complained of irregular bowel habits with alternating 
diarrhea and constipation and some abdominal cramping.  X-ray 
examination and barium enema revealed diverticulitis of the 
descending colon and sigmoid.  The diagnoses included 
diverticulitis and diverticulosis.  A February 1999 
examination addendum noted an upper gastrointestinal series 
revealed intermittent esophageal reflux to the aortic area 
which cleared completely and a small to moderate sized hiatal 
hernia which reduced partially.  It was noted that there was 
no evidence of ulcerated disease, but that tests were 
indicative of gastroesophageal reflux disease.  

VA examination in March 2004 noted the veteran complained of 
occasional dysphagia, especially when eating salads, but that 
he denied any history of pyrosis, epigastric distress, or 
other pain.  It was noted that he provided no history as to 
reflux or regurgitation and that he was presently taking no 
medication for a gastrointestinal disorder.  The examiner 
noted the veteran was well nourished and that he reported he 
had gained 15 to 20 pounds in the previous 12 months.  
Examination revealed the abdomen was obese, nontender, and 
nondistended.  Bowel sounds were active.  The diagnosis was 
hiatal hernia, well controlled without any discomfort at 
present.  

Analysis

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2005).  A regulatory 
amendment, effective July 2, 2001, made revisions to the 
schedular criteria for evaluating diseases of the digestive 
system; however, the criteria for evaluating hiatal hernia, 
diverticulitis,  and irritable colon syndrome were unchanged.


731
9
Irritable colon syndrome (spastic colitis, mucous 
colitis, etc.):
Ratin
g

Severe; diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal 
distress
30

Moderate; frequent episodes of bowel disturbance 
with abdominal distress
10

Mild, disturbances of bowel function with 
occasional episodes of abdominal distress
0
38 C.F.R. § 4.114, Diagnostic Code 7319 (2005).

732
7
Diverticulitis.

Rate as for irritable colon syndrome, peritoneal 
adhesions, or colitis, ulcerative, depending upon the 
predominant disability picture.
38 C.F.R. § 4.114, Diagnostic Code 7327 (2005).

734
6
Hernia hiatal:
Ratin
g

Symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe 
impairment of health
60

Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive 
of considerable impairment of health
30

With two or more of the symptoms for the 30 
percent evaluation of less severity
10
38 C.F.R. § 4.114, Diagnostic Code 7346 (2005).

Based upon the evidence of record, the Board finds the 
veteran's service-connected hiatal hernia with 
gastroesophageal reflux disease, diverticulosis, and 
diverticulitis is manifested by dysphagia to solids, without 
evidence of constant acid reflux with, regurgitation, 
midepigastric pain, pyrosis, substernal, arm or shoulder 
pain, or symptoms productive of a considerable or severe 
impairment of health.  There is no evidence of more than mild 
disturbances of bowel function with occasional episodes of 
abdominal distress for an elevated rating based upon the 
severity of his combined gastrointestinal disabilities.  
Therefore, entitlement to a rating in excess of 10 percent is 
not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances so as to warrant an extraschedular 
rating.  The preponderance of the evidence is against the 
veteran's claim.

Ocular Hypertension
Factual Background

Service medical records show the veteran's September 1993 
retirement examination noted a history of elevated 
intraocular pressure.  VA examination in November 1994 
revealed intraocular pressures on of 22, right, and 26, left, 
and subsequently of 21, right, and 20, left.  The examiner's 
impression was glaucoma suspect versus ocular hypertension.  

On VA examination in November 1994, visual acuity was 20/30, 
right, and 20/20, left.  A December 1994 VA eye examination 
noted Goldman visual field testing was normal, bilaterally.  
The diagnoses included intraocular pressures at the upper 
limits of population normalcy.  

VA examination in December 1998 included diagnoses of 
glaucoma suspect versus primary open angle glaucoma.  It was 
noted that corrected near and far visual acuity was 20/20, 
bilaterally, and that Humphrey visual fields were within 
normal limits.  A September 1999 addendum noted normal 
Humphrey visual field findings and normal ocular pressures 
made a diagnosis of glaucoma less likely, but that an 
abnormal fundus examination was a possible early indication 
of glaucoma.  It was noted that a diagnosis of glaucoma based 
upon cup to disk ratio only was possible and that the veteran 
should have annual examinations to try to pick up a early 
diagnosis of glaucoma.  

An October 2000 private medical opinion noted an impression 
of probable early open angle glaucoma and associated 
exfoliation syndrome.  It was noted that intraocular 
pressures had been as high as the high twenties in the right 
eye and the low thirties in the left eye, but had stabilized 
with medical therapy.  VA examination in September 2001 
revealed best corrected visual acuity of 20/20, bilaterally.  
The examiner's assessment was ocular hypertension with normal 
optic discs and visual fields and possible early exfoliation 
syndrome.  

Analysis

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near with record of the refraction.  Snellen's 
test type or its equivalent will be used. Mydriatics should 
be routine, except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  Also, if there exists 
a difference of more than 4 diopters of spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than 4 
diopters difference from that used with the better eye will 
be taken as the visual acuity of the poorer eye.  When such a 
difference exists, close attention will be given to the 
likelihood of congenital origin in mere refractive error.  
38 C.F.R. § 4.75 (2005).

6000
Uveitis
 
6001
Keratitis
 
6002
Scleritis
 
6003
Iritis
 
6004
Cyclitis
 
6005
Choroiditis
 
6006
Retinitis
 
6007
Hemorrhage, intra-ocular, recent
 
6008
Retina, detachment of
 
6009
Eye, injury of, unhealed:
Rating

The above disabilities (Diagnostic Codes 
6000-6009), in chronic form, are to be rated 
from 10 percent to 100 percent for 
impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic 
incapacity, combining an additional rating 
of 10 percent during continuance of active 
pathology. Minimum rating during active 
pathology
10
38 C.F.R. § 4.84a (2005).

601
2
Glaucoma, congestive or inflammatory:
Ratin
g

Frequent attacks of considerable duration; during 
continuance of actual total disability
100

Or, rate as iritis, diagnostic Code 6003.
601
3
Glaucoma, simple, primary, noncongestive:
Ratin
g

Rate on impairment of visual acuity or field loss.
10

Minimum rating

38 C.F.R. § 4.84a, Diagnostic Codes 6012, 6013 (2005).

Based upon the evidence of record, the Board finds the 
veteran's service-connected ocular hypertension is presently 
manifested by an active, chronic eye disorder requiring 
continuous medical therapy.  The present disability is shown 
to be appropriately evaluated under the analogous criteria 
for simple glaucoma under Diagnostic Code 6013.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  There is no 
competent evidence, however, of any impairment of visual 
acuity or field loss by VA rating standards nor of pain, 
rest-requirements, or episodic incapacity related to the 
service-connected disability.  The veteran is not totally 
disabled as a result of the disorder.  Therefore, a minimum 
or 10 percent rating, but no higher, is warranted.




ORDER

Entitlement to a rating in excess of 30 percent for 
degenerative and osteoarthritic changes of the cervical spine 
is denied.

Entitlement to a rating in excess of 10 percent for hiatal 
hernia with gastroesophageal reflux disease, diverticulosis, 
and diverticulitis is denied.

Entitlement to a 10 percent rating, but no higher, for ocular 
hypertension is granted, subject to the regulations governing 
the payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


